DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed 3/24/2021.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Compact Prosecution
For the purpose of compact prosecution, the Examiner suggests, in order to overcome the prior art rejection below, that applicant provide a certified English translation of the priority documents to remove Bai et al. (Bai) (CN102590768) as a reference, presuming that the priority document provides support under 35 U.S.C. 112 for the claim features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 9, 10, 43, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bai et al. (Bai) (CN102590768) in view of Songsheng (CN 102419393).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Note: The Bai reference has a publication date of July 18th, 2012 which is before the PCT filing date of February 19th, 2013.  As such, this reference qualifies as a reference under 35 U.S.C. 102(a).  

Note: US 2014/0327437 is being used as an English translation for Songsheng (CN 102419393) and any cited paragraphs come from this reference.
Bai discloses A magnetoresistive sensor, comprising: a first die and a second die (Figure 10), (Paragraph [0063] / note each sensor element can be on its own chip), each of the first die and second die including a substrate having a surface parallel to an X-Y plane defined by an X-axis and a Y-axis (Figure 10), (Paragraph [0063] / note if the elements are placed on a common substrate that is then diced into separate chips, then each chip would reasonably have the same X-Y orientation in an X-Y plane)), wherein the X-axis and Y-axis are perpendicular (Figure 10 / note the Y-axis is in the up/down direction and the X-axis is in the left/right direction); a bridge sensor (Figure 10) configured to provide a bridge response (note the bridge including four magnetoresistive elements (20)) to sense an applied magnetic field along the Y-axis (Figure 10 / note the sensing direction is (23) which is interpreted to be the Y-axis), the bridge sensor including: two magnetoresistive arms in a half-bridge configuration with a first of the two magnetoresistive arms on the first die and a second of the two magnetoresistive arms on the second die (Figure 10), (Paragraph [0063] / note the left two elements can be the half-bridge), or four magnetoresistive arms in a full bridge configuration having a first set of two opposing magnetoresistive arms and a second set of two opposing magnetoresistive arms (Figure 10), (Paragraph [0063]), wherein the first set is on the first die and the second set is on the second die (Figure 10), (Paragraph [0063] / note having one element on one chip/die and a second in the same half-bridge on another chip/die meets this claim feature), wherein each of the two or four magnetoresistive arms includes electrically- interconnected magnetoresistive sensor elements 
Bai does not disclose wherein the sense direction for the magnetoresistive sensor elements on the first die is opposite the sense direction for the magnetoresistive sensor elements on the second die to provide magnetoresistive response in opposing directions to the applied magnetic field.
Songsheng discloses that it is known in the art to use a bridge sensor with opposite elements having opposite pinned layer magnetizations (Figure 8), (Paragraph [0033]) or a bridge sensor with opposite elements having the same pinned layer magnetizations (Figure 13), (Paragraph [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bai to include the sense direction for the magnetoresistive sensor elements on the first die is opposite the sense direction for the magnetoresistive sensor elements on the second die to provide magnetoresistive response in opposing directions to the applied magnetic field given the above disclosure and teaching of Songsheng because it has been demonstrated that either orientation for a bridge sensor is an art recognized equivalent device (MPEP 2144.06) and in order to advantageously enhance the output difference between opposite elements and opposite sensing bridges so that such a difference is more pronounced and to therefore allow a more sensitive detection of magnetic fields by allowing specific orientations of the magnetic field to be more easily detectable by taking the difference between the half-bridges that have opposite sensing orientations and generating a more pronounced output.  
As to Claim 4,

As to Claim 9,
Bai discloses the first die and the second die are cut from one wafer (Paragraph [0063] / note that while Bai discloses this feature, such a feature is a product by process feature and that because Bai discloses the final product, it discloses the claim feature (see MPEP 2113)).
As to Claim 10,
Bai discloses in the first die and the second die are electrically interconnected by wire-bonding to bond pads (Abstract), (Paragraph [0059]).
As to Claim 43,
Bai discloses the bridge sensor is in the full-bridge configuration (Figure 10).
As to Claim 47,
Bai discloses A magnetoresistive sensor, comprising: a first die and a second die identical to the first die (Figure 10), (Paragraph [0063] / note each sensor element can be on its own chip), the first die and the second die being oriented in opposite directions (Figure 10), (Paragraph [0063] / note that whether or not the die/chips are in the same or opposite directions they will appear identical as rectangle rotated 180 degrees would be the same as a rectangle not rotated 180 degrees, and thus the dies/chips themselves can reasonable be considered being oriented in opposite directions); each of the first die and the second die having a surface parallel to an X-Y plane defined by an X-axis and a Y-axis  (Figure 10), (Paragraph [0063] / note if the elements 
Bai does not disclose wherein the sense direction for the magnetoresistive sensor elements on the first die is opposite the sense direction for the magnetoresistive sensor elements on the second die because the first die and the second die are oriented in opposite directions, thereby providing the magnetoresistive sensor elements on the first die with a magnetic response in an opposing direction to magnetic response provided by the magnetoresistive sensor elements on the first die.
Songsheng discloses that it is known in the art to use a bridge sensor with opposite elements having opposite pinned layer magnetizations (Figure 8), (Paragraph [0033]) or a bridge sensor with opposite elements having the same pinned layer magnetizations (Figure 13), (Paragraph [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bai to include the sense direction for the magnetoresistive sensor elements on the first die is opposite the sense direction for the magnetoresistive sensor elements on the second die because the first die and the second die are oriented in opposite directions, thereby providing the magnetoresistive sensor elements on the first die with a magnetic response in an opposing direction to magnetic response provided by the magnetoresistive sensor elements on the first die given the above disclosure and teaching of Songsheng because it has been demonstrated that either orientation for a bridge sensor is an art recognized equivalent device (MPEP 2144.06) and in order to advantageously enhance the output difference between opposite elements and opposite sensing bridges so that such a difference is more pronounced and to therefore allow a more sensitive detection of magnetic fields by allowing specific orientations of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858